Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/29/2019.  Claims 1-19 are pending in the application.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Gharavi et al. (US 10,484,078) is the closest prior art of record.  Gharavi et al. teaches a repeater (Figs. 1-3; 102; col. 1, line 66 to col. 2, line 3 and thereinafter: “active repeater device communicatively coupled to a base station and one or more user equipment (UE)”), comprising: 
an up-link circuit (Fig. 3; 338&334&304&306&308&310) configured to receive first signals from a user equipment (Fig. 1; UE 106A-106C), repeat the first signals and transmit the repeated first signals to a base station (Fig. 1;104), respectively (col. 3, lines 29-40: “repeater device 102, a base station 104 and one or more user equipment (UEs) 106A, 106B, and 106C.” And Fig. 3; col. 9, lines 23-27: “The Rx phased array 338 may include a cascading receiver chain 334 comprising a first antenna array 304, a first set of low noise amplifiers (LNA) 25 306, a first set of receiver front end phase shifters 308, and a first set of power combiners 310.”);  and 
a down link circuit (Fig. 3; 340) including: a first receiver configured to receive second signals from the base station; and a first radio frequency (RF) circuit configured col. 9, lines 27-31: “The TX phased array 340 may include a cascading transmitter chain 336 comprising a first set of power dividers 326, a first set of transmitter front end phase shifters 328, a first set of power amplifiers (PA) 30 330, and a second antenna array 332.”);  a first memory unit configured to store predetermined parameters associated with a predetermined radiation pattern (Fig. 4; 404 or Fig. 6; 652 and col. 22, lines 10-15: “the digital signal processor 640 may be configured to store, in the buffer memory 652, the first digital baseband signal that may include at least the training sequence signal. The content of the digital baseband signal may depend on a mode selected for the operation of the active repeater device 102.”; and a first control logic circuit configured to select a predetermined number of the plurality of power amplifiers and the predetermined number of the plurality of first phase shifters, and control the selected plurality of power amplifiers and the selected plurality of phase shifters according to the predetermined parameters (col. 14, lines 30-58: “the second controller 404 may generate … The first controller 332 may be configured to adjust amplification gains of the first set of LNAs 306 of the Rx phased array 338 based on the received one or more control signals from the controller 404 … to the base station 104”).  
wherein the first control logic circuit is configured to set, according to the predetermined parameters, normalized gains for the selected plurality of first power amplifiers range from 0.7 to 1 unit to generate the predetermined radiation pattern through the antenna array.”  In addition, the references of Huang et al. (US 10,784,952); Cheng et al. (US 10,840,997); Hormis et al. (US 2020/0280137); Pitakdumrongkija et al. (US 2015/0009888); Lovinggood et al. (US 6,934,511); Khandani (UD 10,700,766); and Ashworth (US 10,523,160) are considered the related references to the claimed invention in that they all disclose systems and method for relaying/repeating signals from a user equipment to a base station.  However, they all appears to fail to remedy the novel and unobvious claimed limitation of “wherein the first control logic circuit is configured to set, according to the predetermined parameters, normalized gains for the selected plurality of first power amplifiers range from 0.7 to 1 unit to generate the predetermined radiation pattern through the antenna array” as recited in the claims of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior/related art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gharavi et al. (US 10,484,078).
Gharavi et al. (US 10,355,770).
Huang et al. (US 10,784,952).   
Cheng et al. (US 10,840,997).   
Hormis et al. (US 2020/0280137).
Khandani (UD 10,700,766).
Ashworth (US 10,523,160).
Pitakdumrongkija et al. (US 2015/0009888).
Lovinggood et al. (US 6,934,511).
Whitepaper, UE-SIDE VIRTUAL MIMO USING MM-WAVE FOR 5G, Fraunhofer-Institute for Integr. Circuits (IIS) Communication Systems Division, 20 pages, August 2014.
Medina-Sanchez, BEAM STEERING CONTROL SYSTEM FOR LOW-COST PHASED ARRAY WEATHER RADARS: DESIGN AND CALIBRATION TECHNIQUES, UMASS, 220 pages, August 2014.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 13, 2021